Citation Nr: 1413625	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 26, 2012 and in excess of 50 percent thereafter for right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to July 1997 and from March 2004 to July 2005, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Des Moines, Iowa.

In May 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record.

In April 2012, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a November 2012 rating decision, the Veteran was awarded a 50 percent disability rating effective April 26, 2012 for his right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction.  The higher rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. Prior to April 26, 2012, the Veteran's right wrist condition was manifest with ulnar deviation to 15 degrees, radial deviation to 5 degrees, dorsiflexion to 10 degrees, and palmar flexion to 20 degrees, with no ankylosis.

3. As of April 26, 2012, the Veteran's right wrist condition was manifest with unfavorable ankylosis with ulnar or radial deviation, unfavorable ankylosis in any degree or palmar flexion, and ankylosis in any other unfavorable position, but not the effective loss of use of his right hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to April 26, 2012 and in excess of 50 percent thereafter for right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5214-5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction is currently rated at 10 percent prior to April 26, 2012 under Diagnostic Code 5215 and 50 percent thereafter under Diagnostic Code 5214.  In a November 2012 statement, the Veteran stated that he agreed with the 50 percent rating awarded as of April 26, 2012, but argued that he should also be rated at 50 percent prior to that date.

Diagnostic Codes 5214 and 5215 address limitation of motion of the wrist.

Under Diagnostic Code 5215, a 10 percent disability evaluation is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2013).

Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2013).

Extremely unfavorable ankylosis is rated as the loss of use of hands under Diagnostic Code 5125, which states that a 70 percent rating is warranted for loss of use of the major hand.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran was afforded a VA examination in September 2008.

He reported a daily, dull, aching pain over the dorsal right wrist associated with stiffness, weakness, decreased grip strength, fatigability, lack of endurance, and limited motion.  The Veteran's denied flare-ups and incapacitating episodes.  He reported he did not wear a brace.

At the time of the examination, the Veteran reported he had been back at work for a month and had pain and decreased strength and was restricted from lifting more than 20 pounds, pulling, and pushing.

The examiner measured the Veteran's ulnar deviation to 15 degrees, with pain beginning at 5 degrees, radial deviation to 5 degrees with pain beginning at 1 degree, dorsiflexion to 10 degrees with pain beginning at 5 degrees, and palmar flexion to 20 degrees with pain beginning at 10 degrees.  There was no additional loss of range of motion on repetitive use.  There was no joint ankylosis.  The Veteran had tenderness, painful movement, and abnormal motion.

The examiner noted the Veteran had decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.

In his July 2010 substantive appeal, the Veteran requested reevaluation of his right wrist disability, stating that his ability to perform his daily activities had worsened since the examination.  

At his May 2011 Board hearing, the Veteran testified that he takes pain medication one to three times every day and wears a brace on his wrist two to three times per week.  He reported reduction in all ranges of motion of his wrist.  He said some days he is unable to hold a gallon of milk and twist the top off.  He also testified his fingers no longer lay flat.  He said he cannot make a closed fist.  At the end of the day he said sometimes he is unable to hold a television remote control and his wrist feels stiff and tired.  

On April 26, 2012 the Veteran was afforded another VA examination.

He reported flare-ups with cold weather and repetitive use.  On testing, his palmar flexion was measured to 30 degrees with painful motion beginning at 30 degrees, dorsiflexion to 10 degrees with painful motion beginning at 10 degrees.  On repetitive use palmar flexion was limited to 25 degrees with no change in dorsiflexion.  He also had less movement than normal, weakened movement, excess fatigability, and pain on movement with repetitive motion.

The Veteran had pain on palpation.  His muscle strength on wrist flexion was found to be active movement against some resistance and his extension was found to be active movement against gravity.

He had unfavorable ankylosis with ulnar or radial deviation, unfavorable ankylosis in any degree or palmar flexion, and ankylosis in any other unfavorable position.  The examiner did not find extremely unfavorable ankylosis.  The examiner further found that the Veteran's wrist condition does not cause functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.

Arthritis was not documented on x-ray.

As an initial matter, the Board finds that the Veteran is not entitled to a rating above 50 percent for any period.  Not only has the Veteran stated that he is not contending that he is entitled to a higher rating, but 50 percent is also the maximum rating under Diagnostic Code 5214.  For a higher rating the Veteran would have to have extremely unfavorable ankylosis, which the April 2012 examination specifically noted he does not have

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent prior to April 26, 2011, the date the RO determined to be the effective date for the 50 percent rating.  The Board agrees that April 26, 2012 is the earliest date on which the evidence shows that the Veteran meets the criteria for a rating in excess of 10 percent.

The evidence, including the Veteran's own statements, suggests that the Veteran's wrist condition has worsened during the course of his appeal, warranting the separate ratings.  The 10 percent rating assigned the Veteran for the period prior to April 26, 2012 is the highest available rating under Diagnostic Code 5215.  Although higher ratings are available under Diagnostic Code 5214, the Veteran must have ankylosis, specifically favorable ankylosis in 20 to 30 degrees dorsiflexion for the lowest, 30 percent, rating.  At the Veteran's September 2008 VA examination the examiner specifically found there was no joint ankylosis.  No medical records are of evidence from that examination until the April 2012 VA examination showing that the Veteran subsequently developed ankylosis in his wrist, which could entitle him to a higher rating under Diagnostic Code 5215.  

Thus, the Board recognizes the Veteran's general contention that the effective date for his 50 percent rating should be earlier, but finds that there is no competent and credible evidence of record that would establish a date prior to April 26, 2012 for eligibility for a higher rating under Diagnostic Code 5214.  The only probative evidence available evincing a definite date from prior to April 2012 is the September 2008 VA examination, and that examination supports at most a 10 percent rating.  Thus, although it is clear that the Veteran's wrist condition worsened at some point during the time period on appeal, April 26, 2012 is the earliest date on which that worsening has been established and shown to warrant a higher rating.

The Board has considered the Veteran's complaints and the VA examination findings with regard to pain and functional loss, but notes that as the Veteran is already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not allow for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to April 26, 2012 and is not entitled to a rating in excess of 50 percent thereafter. 

The Board has considered whether separate or higher ratings are warranted under other diagnostic codes, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran has been granted a separate noncompensable rating for scars on his right wrist secondary to his right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction.  The evidence does not show the Veteran's condition involves a neurologic component, with the April 2012 VA examiner specifically stating that only a superficial digital nerve injury causing some scar numbness was suggested on examination.  The April 2012 VA examiner also noted that no arthritis of the joint was shown on x-ray.

As the preponderance of the evidence is against the Veteran's claim for a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion, pain, weakened movement, and fatigability are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction.  In addition, the Board finds the record does not reflect that the Veteran's right wrist scapholunate disassociation, status-post scapholunate ligament reconstruction markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The Board recognizes that he has a lifting, pulling, and pushing, at work, and acknowledges his statements that he is unable to perform certain actions such as holding and simultaneously pulling a torque wrench, but notes that the Veteran reported continued employment despite his wrist condition.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned Acting VLJ who conducted the May 2011 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the Acting VLJ and the representative asked questions regarding the severity of the Veteran's right wrist condition.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in September 2008 and April 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent prior to April 26, 2012 and in excess of 50 percent thereafter for right wrist scapholunate dissociation, status-post scapholunate ligament reconstruction, is denied.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


